Dewey, J.
In a defence like the present, a somewhat greater latitude in the introduction of evidence than would be proper generally upon the question of consideration of a promissory note may perhaps be conceded. Thus, in aid of showing the fact that this note was given to the payee for the purpose of distributing the maker’s estate, without executing a will under the forms of the statute, it might be competent to show that, concurrently with making this note, there was a plan for a settlement of the estate of the maker, by giving to sundry persons similar notes in lieu of legacies; and that, in pursuance of this purpose, the present note, and sundry others to different persons, were made and delivered to the payees.
But the case here goes much further; and in the defence a witness was allowed to testify to a conversation with the maker of this note “ a few days after ” the notes were given, and after the notes to the other grandchildren were put into the hands of the witness. This testimony was admitted as a part of the res gestee. Assuming the note to the plaintiff to have been executed and delivered at its date, as would be the presumption in the absence of evidence to the contrary, declarations of the maker of the note to a third person holding other notes to other *101persons, but similar in phraseology, could not be admitted as competent to control this note.
After the making and delivery of this note to the payee, it was too late for the maker, by subsequent declarations to the party holding such other notes, to create evidence to sustain a defence by herself or her legal representatives to this note absolute in its terms, and on its face a valid note from the time of delivery.
While the general character of the defence was one that was open, this particular portion of the evidence ought to have been «•ejected. Exceptions sustained.